DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-41 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification provides support for a controller determining the concentration of nitrogen dioxide as measured by a nitrogen dioxide sensor (paragraph 100) but does not provide support for “as measured by one or more sensors.” 

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 recites the limitation that the controller ceases supplying an electrical signal to the electrodes which is already recited in claim 39 upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Claims 1, 6-12, 14-16, 18 and 23-29, 31 and 47are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie (US 2015/0090261), hereinafter Crosbie in view of Fine et al (US 2001/0037810), hereinafter Fine.
Regarding claim 1, Crosbie teaches an apparatus for generating nitric oxide (Fig. 3, Fig. 8) comprising:
two or more electrodes (paragraph 90, Fig. 3, Fig. 8);
a scavenger arranged downstream of the electrodes to filter at least nitrogen dioxide (NO2) (Paragraph 53, Filter 223 to filter N02);
one or more sensors configured to measure at least one of a flowrate of a gas (paragraph 29, sensor to measure a flow rate of the gas), an oxygen concentration upstream of the electrodes, a nitric oxide concentration downstream of the electrodes, and a nitrogen dioxide concentration downstream of the electrodes;
a controller (Fig. 8: 260) in communication with the electrodes and the one or more sensors (Fig. 3, Fig. 8: 275, 240, 285, paragraph 29) and configured to supply an electrical signal to the electrodes that controls timing and sparking characteristics of the electrodes (paragraph 80) such that the timing and the sparking characteristics of the electrodes determine a concentration of nitric oxide generated by the electrodes (Paragraph 61, the NO production is controlled by adjusting the number of 
Crosbie does not teach the controller being configured to monitor a condition of the scavenger by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value such that the controller is configured to one or more of instruct a user to replace the scavenger and cease supplying the electric signal to the electrodes to cease nitric oxide production.
However, Fine teaches a nitric oxide generator (Abstract, fig. 1) wherein the controller monitors the condition of the a scavenger (Fig. 1, Paragraph 50, the monitor analyzes the gas after it passes through filter 130 and therefore monitors the condition of the scavenger) by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value (paragraph 50, if the NO2 concentration is above a set point) the controller is configured to cease nitric oxide production. (paragraph 50)
Therefore the combination of Crosbie with Fine teaches a controller that is configured to cease supplying an electric signal to the electrodes to cease nitric oxide production. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie with the controller to shut down production of nitric oxide to prevent nitrogen dioxide from being delivered to a user since even small amounts can be fatal. (paragraph 28)

Regarding claim 14, Crosbie teaches an apparatus for generating nitric oxide (Fig. 3, Fig. 8) to be integrated into a respiratory system having a breathing apparatus (Paragraph 90), an inspiratory line (Fig. 3, Fig. 8: outlet 40 to patient’s airway), and an airway flowmeter associated with the inspiratory line (Fig. 3, Fig. 8: 240, paragraph 54 detects airflow in the airway), the apparatus comprising:
two or more electrodes in communication with the inspiratory line (paragraph 90, Fig. 3, Fig. 8);
a scavenger arranged downstream of the electrodes to filter at least nitrogen dioxide (NO2) (paragraph 53, filter 223 to filter NO2);
one or more sensors configured to measure at least one of an oxygen concentration upstream of the electrodes, a barometric pressure (paragraph 83), a nitric oxide concentration downstream of the electrodes, and a nitrogen dioxide concentration downstream of the electrodes;
a controller in communication with the electrodes (Fig. 3, Fig. 8: 260), the one or more sensors (Fig. 3, fig. 8: 275, 240, 285), and the airway flowmeter (Fig. 8: 240, paragraph 58) and configured to supply an electrical signal to the electrodes that controls timing and sparking characteristics of the electrodes (paragraph 80) such that the timing and the sparking characteristics of the electrodes determine a concentration of nitric oxide generated by the electrodes. (Paragraph 61, the NO production is controlled by adjusting the number of sparks per a period of time or alternatively the energy supplied to each spark, Paragraph 73, the spark intensity is closely correlated to the amount of NO produced, paragraph 79) ; and wherein the chamber is in communication with the main chamber. (Fig. 8: through 223) 
Crosbie does not teach the controller being configured to monitor a condition of the scavenger by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value such that the controller is configured to one or more of instruct a user to replace the scavenger and cease supplying the electric signal to the electrodes to cease nitric oxide production.
However, Fine teaches a simple nitric oxide generator (Abstract, fig. 1) wherein the controller monitors the condition of the a scavenger (Fig. 1, Paragraph 50, the monitor analyzes the gas after it passes through filter 130 and therefore monitors the condition of the scavenger) by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value (paragraph 50, if the NO2 concentration is above a set point) the controller is configured to cease nitric oxide production. (Paragraph 50)
Therefore the combination of Crosbie with Fine teaches a controller that is configured to cease supplying an electric signal to the electrodes to cease nitric oxide production. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie with the controller to shut down production of nitric oxide to prevent nitrogen dioxide from being delivered to a user since even small amounts can be fatal. (Paragraph 28)

Regarding claims 6 and 23, Crosbie in view of Fine teaches the apparatus of claim 1 and 14, Crosbie further teaches wherein an ignition coil is in communication with the controller and the electrodes. (Paragraphs 62, 64, 66 capacitor)

Regarding claims 7 and 24, Crosbie in view of Fine teaches the apparatus of claim 6 and 23, and Zapol further teaches wherein the controller is further configured to instruct the ignition coil to supply stored electrical energy to the electrodes. (Paragraphs 62, 64, 66, 80, charged capacitor provides the voltage source)

Regarding claim 8 and 25, Crosbie in view of Fine teaches the apparatus of claim 1 and 14, and Crosbie further teaches wherein the electrical signal supplied to the electrodes controls at least one of a number of electrode spark groups per second, a number of individual electrode sparks per spark group, a time between individual electrode sparks, and a pulse duration. (paragraph 61)

Regarding claim 9 and 26, Crosbie in view of Fine teaches the apparatus of claim 8 and 25, and Crosbie further teaches wherein the controller is further configured to vary at least one of the number of electrode spark groups per second, the number of individual electrode sparks per spark group, the time between individual electrode sparks and the pulse duration in response to feedback from the one or more sensors. (paragraphs 80, 83, 84)

Regarding claim 10 and 27, Crosbie in view of fine teaches the apparatus of claim 1 and 14, and Crosbie further teaches comprising a gas pump arranged upstream of the electrodes. (Fig. 1, Fig. 3: 215, paragraph 54, air pump or other forced air source)

Regarding claim 11 and 28, Crosbie in view of Fine teaches the apparatus of claim 1 and 14 and Crosbie further teaches wherein the one or more sensors provide an indication of inspiration. (Paragraph 72)

Regarding claim 12 and 29, Crosbie in view of Fine teaches the apparatus of claim 11 and 28 and Crosbie further teaches wherein the controller is further configured to supply the electrical signal to the electrodes in response to detecting inspiration. (Paragraph 31)

Regarding claim 15, Crosbie in view of Fine teaches the apparatus of claim 14, and Crosbie further teaches wherein the electrodes are arranged between an inlet and an outlet, the outlet coupled to the inspiratory line. (Fig. 3, Fig. 8, inlet 30a, outlet at 802 to inspiratory line 40)

Regarding claim 16, Crosbie in view of Fine teaches the apparatus of claim 14, and Crosbie further teaches wherein the electrodes are at least partially integrated into the inspiratory line. (Fig. 3, Fig. 8, the air flows through the chamber and to the inspiratory line)

Regarding claim 18, Crosbie in view of Fine teaches the apparatus of claim 16, and Crosbie further teaches wherein the scavenger is arranged in the inspiratory line. (Fig. 3: filter 223 is in inspiratory line 40)

Regarding claim 31, Crosbie in view of Fine teaches the apparatus of claim 14, and Crosbie further teaches wherein the breathing apparatus comprises one of a ventilator system (paragraph 11), a face mask (paragraph 11), or an inhaler (paragraph 11).

Regarding claim 47, Crosbie in view of Fine teaches the apparatus of claim 1 and Crosbie further teaches the one or more sensors include environmental sensors such as air pressure and temperature, as well as humidity sensing. (Paragraph 83)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Zapol to include the sensors configured to measure pressure of gas flowing to the electrodes, temperature of gas flowing to the electrodes and humidity of gas flowing to the electrodes to give information to increase accuracy of NO generation. (Paragraph 83)

Claims 2, 3, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie, further in view of Fine and further in view of Montgomery et al (US 2014/0251787), hereinafter Montgomery.
Regarding claim 2 and 19, Crosbie in view of Fine teaches the apparatus of claim 1 and 14 but is silent as to the material of the electrodes.
Montgomery teaches an apparatus for generating nitric oxide (Abstract, Fig. 2) wherein the electrodes (Fig. 2, 12 and 20, paragraph 66) comprise at least one of tungsten carbide, carbon, nickel, iridium, titanium, rhenium, and platinum. (Paragraph 66, the electrode tip may be chosen from the noble metal group which includes tungsten and platinum)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have the electrodes of Crosbie comprise the noble metals including tungsten and platinum as disclosed by Montgomery so that they are resistant to high temperature and less susceptible to vaporization, oxidization and wear. (Paragraph 66) It has also been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious design choice. (MPEP 2144.07)

Regarding claim 3 and 20, Crosbie in view of Fine teaches the apparatus of claim 1, but does not disclose wherein the electrodes comprise iridium. 
Montgomery teaches an apparatus for generating nitric oxide (Abstract, Fig. 2) wherein the electrodes (Fig. 2, 12 and 20, paragraph 66) comprise at least one of tungsten carbide, carbon, nickel, iridium, titanium, rhenium, and platinum. (Paragraph 66, the electrode tip may be chosen from the noble metal group which includes tungsten and platinum. This group also includes iridium)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have the electrodes of Crosbie comprise iridium so that they are resistant to high temperatures and less susceptible to vaporization, oxidization and wear. (Paragraph 66) It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious design choice. (MPEP 2144.07)

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine, and further in view of Sheu (US Pat. No. 5,692,495), hereinafter Sheu.
Regarding claim 4 and 21, Crosbie in view of Fine teaches the apparatus of claim 1 and 14 but does not disclose the scavenger is fabricated from calcium hydroxide.
However, Sheu teaches an apparatus to generate nitric oxide (abstract, Fig. 1) wherein the scavenger (Fig. 7: 122) is fabricated from calcium hydroxide. (Co. 3: lines 25-31
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie with the filter made of calcium hydroxide since the courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious (MPEP 2144.07) and Sheu teaches that calcium hydroxide absorbs nitrogen dioxide without affecting the nitric oxide. (Col. 3: lines 25-32)

Claims 5, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine, and further in view of Endoh et al (US Pat. No. 5,378,436), hereinafter Endoh.
Regarding claim 5, Crosbie in view of Fine teaches the apparatus of claim 1, and Fine further teaches wherein the one or more sensors include a nitric oxide sensor arranged downstream of the scavenger, and a nitrogen dioxide sensor arranged downstream of the scavenger. (Paragraph 50)
Crosbie teaches an airway flowmeter arranged downstream of the electrodes. (Paragraph 54, sensor 240)
Crosbie in view of Fine does not disclose an oxygen sensor arranged upstream of the electrodes.
However Endoh teaches a method of producing a gas with an electric discharge chamber (Fig. 7: 2b, Fig. 8: 10) which has an oxygen sensor arranged upstream of the electrodes. (Fig. 7: sensor 6, Fig. 8: 14)


Regarding claims 13 and 30, Crosbie in view of Fine teaches the apparatus of claim 1 and 14, but does not teach a filter arranged downstream of the electrodes to filter particles with a diameter greater than 0.22 micrometers. 
Endoh teaches a method of producing a reactant gas with an electrical discharge which comprises a filter for removing impurity particles produced by discharge chamber (Col. 15: lines 1-10) which filters particles with a diameter of .05 -0.2 micrometers. (Col 15: lines 1-20, Co. 14: lines 36-41) Endoh teaches that the size of the filter may be chosen depending where it is used and expected sizes of the impurities and life of the filter. (Col. 15: lines 36-41)
It would have been obvious to a person of ordinary skill in the art to have modified Crosbie in view of Fine to include the filter of Endoh in order to filter particles produced by the collision of electrons against electrodes in the discharge chamber to prevent contamination of the produced gas. (Col. 15: lines 1-15)

Regarding claim 22, Crosbie in view of Fine teaches the apparatus of claim 14 and fine further teaches wherien the one or more sensors include a nitric oxide sensor arranged downstream of the scavenger, and a nitrogen dioxide sensor arranged downstream of the scavenger.  (paragraph 50)
Crosbie in view of Fine does not disclose an oxygen sensor arranged upstream of the electrodes.
However Endoh teaches a method of producing a gas with an electric discharge chamber (Fig. 7: 2b, Fig. 8: 10) which has an oxygen sensor arranged upstream of the electrodes. (Fig. 7: sensor 6, Fig. 8: 14)


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine and further in view of Miller et al (US 2014/0216452), hereinafter Miller.
Regarding claim 17, Crosbie in view of Fine teaches the apparatus of claim 16, and Crosbie teaches that the nitric oxide is supplied to the inspiratory line (fig. 3, Fig. 8) but does not teach wherein a filter is arranged in the inspiratory line. 
However, Miller teaches an inhaler (fig. 7) with a filter (Fig. 7: 124, paragraph 81) arranged in the inspiratory line. (Fig. 7)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie in view of Fine with a filter to filter particles in the inspiratory line in order to remove particles from the inhaled air. (Paragraph 81)

Claims 32-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine et al (US 2001/0037810), hereinafter Fine and further in view of LeMahieu et al (US 2008/00783282), hereinafter LeMahieu.
Regarding claim 32, Crosbie teaches an apparatus for generating nitric oxide (Fig. 8) to be integrated into a respiratory system having a breathing apparatus an inspiratory line (Paragraph 90, Fig. 8: outlet 40 to patient’s airway), the apparatus comprising:
a chamber including a chamber inlet (Fig. 8: 205) and two or more electrodes (paragraph 90) arranged within the chamber (Fig. 8); 
a main chamber configured to provide a fluid path to an airway of a patient (Fig. 8: between inlet 30 to outlet 40);
a scavenger arranged downstream of the electrodes; (paragraph 53, filter 223 to filter NO2 molecules)
one or more sensors configured to measure at least one a barometric pressure (paragraph 83)
a controller (Fig. 8: 260) in communication with the electrodes and the one or more sensors (Fig. 8: 275, 240, 285), and configured to supply an electrical signal to the electrodes that controls sparking characteristics of the electrodes (paragraph 80) such that the timing and sparking characteristics of the electrodes determine a concentration of nitric oxide generated by the electrodes (Paragraph 61, the NO production is controlled by adjusting the number of sparks per a period of time or alternatively the energy supplied to each spark, Paragraph 73, the spark intensity is closely correlated to the amount of NO produced, paragraph 79) ; and wherein the chamber is in communication with the main chamber. (Fig. 8: through 223) 
Crosbie does not teach the controller being configured to monitor a condition of the scavenger by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value such that the controller is configured to one or more of instruct a user to replace the scavenger and cease supplying the electric signal to the electrodes to cease nitric oxide production.
However, Fine teaches a simple nitric oxide generator (Abstract, fig. 1) wherein the controller monitors the condition of the a scavenger (Fig. 1, Paragraph 50, the monitor analyzes the gas after it passes through filter 130 and therefore monitors the condition of the scavenger) by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value (paragraph 50, if the NO2 concentration is above a set point) the controller is configured to cease nitric oxide production. (Paragraph 50)

It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie with the controller to shut down production of nitric oxide to prevent nitrogen dioxide from being delivered to a user since even small amounts can be fatal. (Paragraph 28)
Crosbie teaches that air is moved through the chamber from high pressure source (paragraph 90) but does not disclose that gas in the chamber is non-mechanically induced into the main chamber.
However, LeMahieu teaches an inhaler (Figs. 8 and 9) wherein gas in the chamber is non-mechanically induced into the main chamber. (Paragraphs 110 and 111)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have substituted the pressurized air of Crosbie in view of Miller with the Venturi design of LeMahieu since LeMahieu teaches that these are both suitable methods of moving medication from a chamber into an airstream (Paragraph 110) and using a Venturi would have provided the predictable result of moving the nitric oxide into the main air channel of Crosbie. 

Regarding claim 33, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 32 and LeMahieu further teaches wherein the main chamber includes a Venturi. (Figs. 8, 9, paragraphs 110, 11)

Regarding claim 34, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 33 and Crosbie further teaches a connecting passage. (Fig. 8) LeMahieu also teaches a connecting passage connecting the chamber to the Venturi of the main chamber. (Fig. 8: 8002)

Regarding claim 35, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 33, and LeMahieu further teaches wherein a flow of gas through the Venturi is configured to draw a vacuum on the chamber. (paragraph 110)

Regarding claim 38, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 32 and Crosbie further teaches wherein the main chamber and the chamber define a parallel path. (Fig. 8)

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine, further in view of LeMahieu and further in view of Hilbig et al (US 2012/0258034), hereinafter Hilbig.
Regarding claim 36, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 32.
Crosbie does not teach a pre-scavenger upstream of the chamber inlet.
However Hilbig teaches a device to generate nitric oxide (Abstract, Fig. 1) which has a pre-scavenger (Fig. 2: 2, paragraph 43) upstream of the chamber inlet. (Fig. 1: inlet into chamber 3)
It would have been obvious to a person of ordinary skill in the art to have provided Crosbie in view of Fine and LeMahieu with the pre-scavenger of Hilbig in order to reduce oxygen content of the process gas. (Paragraph 43)

Claim 37 is are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine, further in view of LeMahieu and further in view of Zapol.
Regarding claim 37, Regarding claim 37, Crosbie in view of Fine and LeMahieu teaches the apparatus of claim 32 but does not disclose a pre filter arranged upstream of the chamber inlet. 
Zapol teaches a device to generate nitric oxide (fig. 1) which has a pre-filter arranged upstream of the chamber inlet. (Col. 3: lines 54-58)


Claims 39-41, 43-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie (US 2015/0090261), hereinafter Crosbie and further in view of Fine.
Regarding claim 39, Crosbie teaches a method of generating nitric oxide in a respiratory system having a breathing apparatus in communication with an airway of a patient (Fig. 3, Fig. 4), the method comprising: coupling a nitric oxide generator (Fig. 3: 205) including a pair of electrodes (Fig. 3, paragraph 21) to the airway of the patient (paragraph 52); triggering the nitric oxide generator to produce a desired concentration of nitric oxide gas (Paragraph 76); determining desired sparking characteristics of the electrodes to produce the desired concentration of nitric oxide gas (Paragraph 80); and once the sparking characteristics have been determined, supplying an electrical signal to the electrodes that initiates the desired sparking characteristics between the electrodes to generate the desired concentration of nitric oxide gas in a flow of gas provided to the airway of the patient (Fig. 4, Paragraph 83) and scavenging at least one of nitrogen dioxide (Paragraph 54, Fig. 3: filter 233 to filter nitrogen dioxide molecules) and ozone in the flow of gas provided to the patient using a scavenger.
	Crosbie does not teach monitoring a condition of the scavenger by determining if the concentration of nitrogen dioxide as measured by one or more sensors exceeds a predetermined value such that the controller is configured to one or more of instruct a user to replace the scavenger and cease supplying the electric signal to the electrodes to cease nitric oxide production. 
However, Fine teaches a simple nitric oxide generator (Abstract, fig. 1) wherein the controller monitors the condition of the a scavenger (Fig. 1, Paragraph 50, the monitor analyzes the gas after it by determining if the concentration of nitrogen dioxide as measured by the one or more sensors exceeds a predetermined value (paragraph 50, if the NO2 concentration is above a set point) the controller is configured to cease nitric oxide production. (paragraph 50)
Therefore the combination of Crosbie with Fine teaches a controller that is configured to cease supplying an electric signal to the electrodes to cease nitric oxide production. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Crosbie with the controller to shut down production of nitric oxide to prevent nitrogen dioxide from being delivered to a user since even small amounts can be fatal. (paragraph 28)

Regarding claim 40, Crosbie in view of Fine teaches the method of claim 39, and Crosbie further teaches wherein the breathing apparatus is an inhaler. (Paragraph 17)

Regarding claim 41, Crosbie in view of Fine teaches the method of claim 39, and Crosbie further teaches wherein triggering the nitric oxide generator to produce a desired concentration of nitric oxide gas comprises: monitoring at least one of a gas flowrate provided to the patient (Paragraph 54, sensor 240), a temperature of gas provided to the patient (paragraph 72), and a pressure of gas provided to the patient (paragraph 72); detecting a change in at least one of the gas flowrate provided to the patient (paragraph 72), the temperature of gas provided to the patient (paragraph 72), and the pressure of gas provided to the patient (paragraph 72); and determining that the change detected is indicative of an inspiratory event. (paragraph 72, the changes indicate inhalation)

Regarding claim 44, Crosbie in view of Fine teaches the method of claim 39 and Crosbie further teaches wherein determining desired sparking characteristics of the electrodes comprises: measuring an atmospheric pressure (paragraph 83); and determining a number of electrode spark groups per second (paragraph 61), a number of individual electrode sparks per spark group (Paragraph 61), a time between individual electrode sparks (paragraph 65), and a pulse duration. (paragraph 62)

Regarding claim 46, Crosbie in view of Fine teaches the method of claim 39, and Fine further teaches ceasing supply of an electrical signal when a nitrogen dioxide concentration is too high.
Therefore, the combination of Crosbie and Fine teaches ceasing supply of an electrical signal to the electrodes when a nitrogen dioxide concentration is too high. (paragraph 50)

Claim 45 is are rejected under 35 U.S.C. 103 as being unpatentable over Crosbie in view of Fine and further in view of Kim (US Pat. No. 9,982,354), hereinafter Kim.
Regarding claim 45, Crosbie teaches the method of claim 39 but does not disclose monitoring a at least one of a nitric oxide concentration downstream of the electrode and a nitrogen dioxide concentration downstream of the electrodes; determining that at least one of the nitric oxide concentration and the nitrogen dioxide concentration is not equal to a desired concentration and in response to determining that the nitric oxide concentration downstream of the electrodes is not equal to the desired concentration, varying, via the electrical signal, at least one of a number of electrode spark groups per second, a number of individual electrode sparks per spark group.
Kim teaches a nitric oxide generator (Abstract, Fig. 1) which discloses monitoring a at least one of a nitric oxide concentration downstream of the electrodes (Fig. 6: 610, Col. 8: lines 35-40) and a nitrogen dioxide concentration downstream of the electrodes(Fig. 6: 630); determining that at least one of the nitric oxide concentration and the nitrogen dioxide concentration is not equal to a desired concentration (Col. 8: lines 39-45); and in response to determining that the nitric oxide concentration downstream of the electrodes is not equal to the desired concentration, varying, via the electrical signal, at least one of a number of electrode spark groups per second, a number of individual electrode sparks per spark group. (Col. 8: lines 45-50, lowering discharge quantity)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Crosbie to include the feedback control as disclosed by Kim to prevent harmful materials such as nitrogen dioxide from being discharged. (Col. 8: lines 42-46)
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARGARET M LUARCA/              Primary Examiner, Art Unit 3785